Exhibit 10.40

April 22, 2015
Mr. Philip Martens
            


Re: Separation and Release Agreement


Dear Phil:


This is a Separation and Release Agreement (“Agreement”) entered into by and
between you (“Employee”) and Novelis Inc. (“Novelis”)(Employee and Novelis may
be referred to collectively as the “Parties”). This Agreement provides the terms
of separation of and transition from your employment with Novelis. Accordingly,
in consideration of the mutual promises set forth in this Agreement, the
adequacy and sufficiency of which the Parties acknowledge, Novelis and Employee
agree as follows:


1.Separation Date. Employee’s employment relationship with Novelis is terminated
effective April 20, 2015 (“Separation Date”).


2.Separation Incentive. Provided that before May 22, 2015 (the “Severance
Payment Date”), Employee timely signs this Agreement, returns the Agreement and
does not revoke the Agreement as further set forth in paragraph 4 below, and
provided Employee has complied with his obligations as set forth in paragraph
5(e) below, Employee will be entitled to the following benefits (the “Separation
Incentive”):


(a)
On the Severance Payment Date, Employee will be paid a lump sum severance
payment in the gross total amount of $4,830,000.00, less required taxes,
deductions and withholdings; and



(b)
On the Severance Payment Date, Employee will be paid a lump sum medical
continuation payment in the gross total amount of $31,313.00, less required
taxes, deductions and withholdings; and



(c)
As of the Severance Payment Date, Employee’s account under the Novelis Defined
Contribution Supplemental Executive Retirement Plan will be credited with a lump
sum amount equal to $204,250.00; and



(d)
Employee’s coverage under the Novelis Group Life Insurance Plan shall continue
at no cost to Employee for up to 12 months from the Separation Date at
Employee’s level of coverage as of the Separation Date; and



(e)
On the Severance Payment Date, Employee will be paid a lump sum payment in the
gross total amount of $1,678,950.00, less required taxes, deductions and
withholdings, representing Employee’s Annual Incentive Plan bonus for fiscal
year 2015; and





--------------------------------------------------------------------------------



Mr. Philip Martens
April 20, 2015
Page 9







(f)
On the Severance Payment Date, Employee will be paid a lump sum payment in the
gross total amount of $1,916,990.00, less required taxes, deductions and
withholdings, representing payment for Employee’s entitlement to any restricted
stock units under the Long-Term Incentive Plans for 2015 and earlier fiscal
years.



The Parties agree and acknowledge that the Separation Incentive set forth in
this paragraph 2 provides benefits to which Employee otherwise would not be
entitled. The Parties further agree and acknowledge that Employee is not
entitled to and shall not receive any 401(k) or other retirement plan
contribution or other benefits based on the Separation Incentive. The Parties
also agree that Employee is not entitled to and shall not receive any payments
or benefits under the Annual Incentive Plan or the Long Term Incentive Plan for
fiscal year 2016.


3.Release. As consideration for the Separation Incentive and other benefits of
this Agreement, Employee does hereby voluntarily waive, fully release, hold
harmless and forever discharge Novelis, its shareholders, predecessors, parents,
subsidiaries and affiliated companies, successors and assigns, and the past,
present and future officers, directors, employees, representatives, attorneys
and agents of the foregoing (the “Released Parties”) from (i) any and all
claims, charges, complaints, demands, damages, lawsuits, actions or causes of
action, known or unknown, and of any kind or description whatsoever, which arose
prior to the execution of this Agreement; and (ii) any and all claims arising
out of or in any way related to Employee’s employment with or separation from
Novelis; and (iii) any and all claims under any possible legal, equitable, tort,
contract, common law, public policy or statutory theory, arising under any
federal, state or local law, rule, ordinance or regulation, including but not
limited to the Age Discrimination in Employment Act of 1967, the Civil Rights
Act of 1866, the Civil Rights Act of 1991, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act of 1990, all as amended to the date of this Agreement, and any
other legal action against the Released Parties which Employee had, has or may
have against the Released Parties in any way arising out of Employee’s
employment with or separation from Novelis including any claim of which Employee
is not aware and those not mentioned in this paragraph 3, as of the date of this
Agreement, to the fullest extent permitted by law.


Employee is not waiving any rights that cannot be waived by law, but does
forever waive the right to recover any damages should any state or federal
agency pursue a claim on Employee’s behalf against any or all of the Released
Parties relating to any matter whatsoever, as of the date of this Agreement.
Employee is not waiving any right to receive indemnification and defense from
Novelis for third party claims arising out of the performance of his duties on
behalf of Novelis.


4.Acknowledgments. By signing this Agreement and in connection with the release
of any and all claims as set forth in paragraph 3 above, Employee and Novelis
acknowledge, agree and represent that:



 

--------------------------------------------------------------------------------



Mr. Philip Martens
April 20, 2015
Page 9





(a)
This Agreement is being executed voluntarily and knowingly by Employee without
reliance upon any statements by others or their representatives concerning the
nature or extent of any claims or damages or legal liability therefor;



(b)
This Agreement has been written in understandable language, and all provisions
are understood by Employee and Novelis;



(c)
No promise or inducement has been offered to Employee, except as set forth in
this Agreement;



(d)
Employee has not assigned or transferred any claim that Employee has released
under this Agreement;



(e)
The execution of this Agreement shall not constitute an admission by Novelis or
any other Released Parties that it has or they have violated any federal, state
or local statute, ordinance, rule, regulation or common law, or that Employee
has any meritorious claims whatsoever against Novelis or the other Released
Parties. On the contrary, Novelis and the other Released Parties deny expressly
that they have violated any of Employee’s rights or that they have harmed
Employee in any way;



(f)
Employee is advised, and has had an opportunity, to consult with an attorney of
Employee’s choosing prior to executing this Agreement;



(g)
This Agreement provides consideration in addition to anything of value to which
Employee already may be entitled;



(h)
Employee has 21 days from the receipt of this Agreement in which to decide
whether to enter into this Agreement, sign it and return it to Kenneth L.
Dobkin, Novelis Inc. Assistant General Counsel, 3560 Lenox Road, Two Alliance
Center, Suite 2000, Atlanta, GA 30326;



(i)
Employee may sign this Agreement and return it to Kenneth L. Dobkin, Novelis
Inc. Assistant General Counsel, 3560 Lenox Road, Two Alliance Center, Suite
2000, Atlanta, GA 30326, prior to the expiration of the 21-day period;



(j)
Employee has the right to revoke this Agreement during a 7 day period following
the execution of this Agreement by delivering a signed letter of revocation to
Kenneth L. Dobkin, Novelis Inc. Assistant General Counsel, 3560 Lenox Road, Two
Alliance Center, Suite 2000, Atlanta, GA 30326. Such a letter must be received
no later than the seventh day after the date on which Employee signed the
Agreement. This Agreement shall not become effective or enforceable until the
7-day revocation period expires;




 

--------------------------------------------------------------------------------



Mr. Philip Martens
April 20, 2015
Page 9





(k)
Employee acknowledges, understands and agrees that he has no knowledge of any
actions or inactions by any of the Released Parties or by Employee that Employee
believes could possibly constitute a basis for a claimed violation of any
federal, state, or local law, any common law or any rule promulgated by an
administrative body.



5.Confidentiality and Restrictions. Employee and Novelis agree as follows:


a)
For a period of twenty-four (24) months after the Separation Date or, if
applicable, for as long as Employee and/or Novelis or its affiliates otherwise
may be obligated to maintain confidentiality, Employee will not disclose or make
use of, directly or indirectly, for himself or others, any Confidential
Information Employee obtained during the course of Employee’s employment with
Novelis, with the exception of using the information in connection with
Employee’s efforts for Novelis and except that no provision of this Agreement
shall prohibit the reporting of possible violations of federal law or regulation
to the appropriate governmental agency or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation or
require prior notice to Novelis; and



b)
For a period of twenty-four (24) months after the Separation Date, Employee,
directly or indirectly, for himself or others, shall not: (i) be engaged
actively in or by any Subject Business or any Prohibited Business; or (ii) have
any financial or other interest including, without limitation, an interest by
way of royalty or other compensation arrangement, in or in respect of any
Subject Business or any Prohibited Business, excluding the ownership of not more
than 5% of the issued shares of any such Subject Business or Prohibited
Business, the shares of which are listed on a recognized stock exchange or
traded in the over-the-counter market; or (iii) advise, lend money to or
guarantee the debts or obligations of any Subject Business or any Prohibited
Business; and



c)
For a period of twenty-four (24) months after the Separation Date, Employee
shall not, directly or indirectly, in any manner or by any means, approach,
solicit, or contact any customers or suppliers of Novelis or its subsidiaries
and affiliated companies who have actively done business with Novelis or its
subsidiaries or affiliated companies in the preceding 24 months, or any
prospective customer or supplier that Novelis or its subsidiaries or affiliated
companies approached, solicited or contacted in the preceding 24 months, or
attempt to do any of the foregoing, in order to offer or obtain services or
products that compete with Novelis or its subsidiaries or affiliated companies
in the Subject Business.



d)
For a period of twenty-four (24) months after the Separation Date, Employee
shall not, directly or indirectly, in any manner or by any means, induce or
solicit, or attempt to induce or solicit, or assist any person to induce or
solicit, any management or higher-level employee, contractor or advisor of
Novelis or its subsidiaries or affiliated companies, or assist or encourage any
management or higher-level


 

--------------------------------------------------------------------------------



Mr. Philip Martens
April 20, 2015
Page 9





employee, contractor or advisor of Novelis or its subsidiaries or affiliated
companies, to accept employment or engagement elsewhere that participates in the
Subject Business or is a Prohibited Business.


e)
Employee represents, warrants, and covenants that he has returned all Novelis
property, including, but not limited to, automobiles, Blackberries, iPhones,
iPads, tablets, cell phones, computers, hard copy and electronically stored
information/documents (including emails, spreadsheets, etc.), records, notebooks
and similar repositories of or containing Confidential Information or Trade
Secrets, including copies thereof, then in Employee’s possession, whether
prepared by Employee or others. Employee further agrees that Novelis shall have
the right to verify that all such property and information has been returned.
Employee understands that access or use of Novelis’s computer network and
electronically stored information is for Novelis’s benefit only and that any use
of Novelis’s computer network or removal or use of information for any other
purpose is unauthorized and prohibited.



f)
The term “Confidential Information” shall mean and include any information, data
and know-how relating to the business of Novelis and its subsidiaries and
affiliated companies or third parties that is disclosed to Employee by Novelis
or known to Employee as a result of Employee’s relationship with Novelis and not
generally within the public domain (whether constituting a Trade Secret or not),
including without limitation: business and manufacturing operations and methods,
including but not limited to administrative procedures and training and
operations material; business proposals, both internal and external; product
research and development information and technical, chemical or scientific data;
sales and/or marketing information, including, but not limited to, strategies,
plans, designs and creative ideas; partner, supplier and vendor information,
including but not limited to contractual and business relationships; customer
and prospective customer information, including but not limited to contacts,
requirements, contracts, service agreements, purchase histories, payment plans,
account records, pricing information, and contractual and business
relationships; compilations of information and records, including, but not
limited to, memoranda and personnel records and policies; and financial
information, including but not limited to historical, current and prospective
financial goals, budgets and results concerning or relating to Novelis’s
business, the Subject Business and/or the customers, employees and affairs of
Novelis or its subsidiaries or affiliated companies. The definition of
Confidential Information in this Agreement shall not limit any definition of
“confidential information” or any equivalent term under any applicable law.



g)
The term “Trade Secrets” means any and all information of Novelis or its
subsidiaries or affiliated companies or of third parties in the possession of
Novelis or its subsidiaries or affiliated companies that would be considered to
be or be recognized as a trade secret under the laws of the State of Georgia,
U.S.A.




 

--------------------------------------------------------------------------------



Mr. Philip Martens
April 20, 2015
Page 9





h)
The term “Subject Business” shall mean and include the production, marketing and
sale of aluminum, alumina, and rolled aluminum products, the recycling of
aluminum, research and development related to the foregoing, and all activities
related to any of the foregoing.



i)
The term “Prohibited Business” shall mean any individual, partnership,
corporation, limited liability company, joint venture, association, or other
group, however organized, that competes with Novelis or its subsidiaries or
affiliated companies in the Subject Business. Prohibited Businesses include any
entity whose major business operations consist of manufacturing or recycling of
aluminum, alumina or downstream rolled aluminum products, and include but are
not limited to the following entities and each of their affiliates: Alcoa Inc.
(including but not limited to Alcoa Bohai Aluminum Industries Company Limited),
Aleris International, Inc., Asia Aluminum Holdings Ltd., Aluminum Corporation of
China Limited (including but not limited to Chalco and Chinalco), Constellium,
Norsk Hydro ASA, Nanshan Group, and CGXN Aluminum Material Co. Ltd. (Southwest
Aluminum); however, nothing in this Agreement shall be construed to prohibit
Employee from involvement with any aspect of a portion of a Prohibited Business
that is not competitive to Novelis or its subsidiaries or affiliated companies
or in the Subject Business unless any such employment would lead to the
inevitable disclosure of Confidential Information or Trade Secrets.



j)
The terms and conditions of this Agreement are strictly confidential and
Employee shall not disclose or publicize them to any other person other than
attorneys, accountants or his immediate family, any and all of whom will be
informed of and agree to be bound by this confidentiality clause, or unless such
disclosure shall be required by law, in which case Employee agrees to provide
advance notice to Novelis before any such disclosure.



6.Professionalism. Employee agrees to cooperate in good faith and comply with
and respond to all reasonable requests from or inquiries by Novelis for
assistance and information in connection with any matters or issues relating to
or arising out of Employee’s working relationship with Novelis, related to
Employee’s duties with Novelis or as to which Employee may have relevant
knowledge or information. Employee agrees that, if he is requested or subpoenaed
to provide information on any matter relating in whole or in part to Novelis or
his employment or affiliation with Novelis, Employee will (unless prohibited by
law or excused by the last clause of paragraph 5(a) of this Agreement) notify
Novelis and also deliver a copy of such request for information or subpoena, if
any, within three business days and prior to Employee responding to the request
or otherwise providing any information. Employee and Novelis agree not to make
or issue, or procure any person or entity to make or issue, in any form or forum
(including the media, newspaper, magazines, radio, television station,
publishing company, websites, chat rooms or on the internet), any statement that
is harmful to or disparaging of (i) Novelis, (ii) Employee’s relationship with
Novelis, (iii) Employee’s separation from Novelis, (iv) Employee, or (iv) any
Released Parties.

 

--------------------------------------------------------------------------------



Mr. Philip Martens
April 20, 2015
Page 9





Employee agrees to resign from all positions he may hold with Novelis or any
Released Parties as of the Separation Date.


7.Forfeiture. If Employee sues or otherwise asserts or pursues legal,
administrative or other claims against Novelis or any Released Parties in
violation of this Agreement or otherwise breaches any provision of this
Agreement, Novelis reserves the right to suspend any further payments or
provision of benefits and seek reimbursement of past amounts paid under this
Agreement to the extent allowed under applicable law.


8.Vacation. Employee acknowledges being paid for $76,730.77 via his last payroll
payment, which Employee acknowledges as payment for the 19 days of vacation time
accrued but unused by Employee in the current calendar year as of the Separation
Date.


9.Medical, Dental & Vision Benefits. To continue your Novelis Medical, Dental
and Vision coverage for you and your eligible family members, you must complete
and return the COBRA election form to Trion. You may continue coverage for a
total of 18 months under COBRA after your Separation Date. You will receive a
letter outlining your COBRA rights from TRION in the coming weeks.


10.Health Savings Account. Your Health Savings Account is owned by you and you
will be responsible for the Monthly Service Charge, presently $3.25, if you
maintain your account. Regarding your tax preferred ACS|BNY Mellon Health
Savings Account, you may either (1) keep your account open to use your checkbook
or debit card to pay for Qualified Medical Expenses, or (2) close your account
by requesting a distribution of funds or a rollover to a new HSA account by
calling ACS|BNY Mellon HSA Solution customer service at 877-472-4200. If you opt
to close your account, please be aware of any tax consequences that may occur
due to taking a Health Savings Account distribution.  You should consider
consulting with your tax advisor in this regard and/or reviewing information on
www.irs.gov.


11.Business Travel/Accident/Disability Plans. All insurance coverage not
otherwise referenced herein, including insurance coverage for business travel
accidents, short-term disability and long-term disability, ceases on the
Separation Date.


12.Long-Term Incentive Plan (“LTIP”). Except as otherwise set forth in this
Agreement, including paragraph 2(f), above, Employee’s grants under the
Long-Term Incentive Plan for each grant year, if any, will be treated as
illustrated on Attachment A. Employee will have 90 days following the Separation
Date to exercise any vested stock appreciation rights. Employee understands that
the value of any vested stock appreciation rights will be determined at the time
of exercise, if any, and may differ from the value in the illustration contained
on Attachment A.


13.Taxes. The Parties acknowledge and agree that all payments under this
Agreement shall be subject to all applicable taxes and other withholdings. The
Parties further acknowledge and agree that the payments under this Agreement are
intended to satisfy the short term deferral exemption under Internal Revenue
Code Section 409A and the regulations and guidance

 

--------------------------------------------------------------------------------



Mr. Philip Martens
April 20, 2015
Page 9





promulgated thereunder (collectively, “Section 409A”), and that, to the extent
any payment under this Agreement is subject to Section 409A (after considering
all applicable exemptions), this Agreement shall be interpreted and operated in
accordance with Section 409A, including the six month delayed payment
requirement applicable to “specified employees”. Notwithstanding the foregoing,
neither Novelis nor its advisors make any representations to Employee regarding
the tax treatment of any payment or benefits pursuant to this Agreement.
Employee acknowledges he has been advised to consult with his own tax advisors.


14.Governing Law; Forum. This Agreement shall be governed by the laws of the
State of Georgia without regard of its conflicts of law provisions. The federal
and state courts in Fulton County, Georgia shall have exclusive jurisdiction of
any action arising under or relating to this Agreement, and each of the Parties
waives any objection to jurisdiction and venue in such courts or any objection
that such courts are inconvenient.


15.Entirety of Agreement. This Agreement contains the entire agreement among the
Parties hereto and supersedes any other agreements. This Agreement may not be
modified, except in writing signed by Employee and Novelis.




16.Severability. If any term, condition, clause or provision of this Agreement
other than paragraph 3, above, shall be determined by a court of competent
jurisdiction to be void or invalid as a matter of law, or for any other reason,
then only that term, condition, clause or provision as is determined to be void
or invalid shall be stricken from this Agreement and the remaining portions
shall remain in full force and effect in all other respects.


Your counter-signature below will reflect your free, voluntary and knowing
acknowledgement of and agreement with the terms of this Agreement.




Sincerely,


/s/ Leslie J. Parrette, Jr.


Leslie J. Parrette, Jr.
Sr. Vice President, General Counsel, Secretary and Compliance Officer






ACKNOWLEDGED AND AGREED:


/s/ Philip Martens
_________________________________
Philip Martens
Date: April 23, 2015

 

--------------------------------------------------------------------------------



Mr. Philip Martens
April 20, 2015
Page 9





[nvl331201510kex1038martenssa.jpg]

 